Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/287,246 filed on 03/31/2022.
In the instant Amendment, claims 1 – 6 has been cancelled. Claim 7 and 15 has amended and claim 20 has newly added. 
Claims 7 – 20 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 7 - 19 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/31/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira et al. (US 2014/0092231 A1) in view of Murakawa et al. (US 2011/0249885 A1).

Regarding claim 7, Nakahira discloses: “a charged particle beam apparatus [see abstract: a specimen image capture method using a charged particle microscope device] comprising: 
a charged particle beam optical system that irradiates a sample mounted on a sample stage [see para: 0052; The sample 206 is in contact with a stage 207 whereby moving the stage 207 allows for capturing of an image at any position of the sample] with a charged particle beam [see para: 0037; FIG. 17 is one example view of a sequence of scanning a local region with a charged particle beam and capturing an image];
a detector that detects a signal generated from the sample [see para: 0049; In the image capturing in Step 102 and Step 104, a plurality of images may be captured using a plurality of detectors. A plurality of images can be captured, for example, by a secondary-electron detector for detecting a secondary electron]; 
a charged particle beam imaging device that acquires an observation image from the signal detected by the detector [see para: 0049; In the image capturing in Step 102 and Step 104, a plurality of images may be captured using a plurality of detectors. A plurality of images can be captured, for example, by a secondary-electron detector for detecting a secondary electron]; 
an optical imaging device that captures an optical image of the sample [see para: 0004; Moreover, in an optical camera, an optical microscope, and/or the like, there is proposed a method for imaging with a varied exposure amount in order to clearly display a dark part]; 
a stage that rotatably holds the sample stage [see para: 0052; The sample 206 is in contact with a stage 207 whereby moving the stage 207 allows for capturing of an image at any position of the sample]; 
a stage control device that controls the stage [see para: 0053; In the input/output unit 221, inputting of an image capturing position or an imaging condition, outputting of an image after combining, and so on are performed. In the control unit 222, the adjustment of a voltage applied to the charged particle gun 202 or the like, the adjustment of the focus positions of the condensing lens 204 and the objective lens 205, the movement of the stage 207, and the like are controlled as the controlling of the imaging device]; and 
an image composition unit that combines the plurality of optical images to generate a composite image [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output], wherein 
the image composition unit combines the plurality of optical images according to the context [see para: 0053; In the control unit 222, the adjustment of a voltage applied to the charged particle gun 202 or the like, the adjustment of the focus positions of the condensing lens 204 and the objective lens 205, the movement of the stage 207, and the like are controlled as the controlling of the imaging device] to generate the composite image [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].
Nakahira does not explicitly disclose: “an image context control unit that controls context of the plurality of optical images, such that a frontmost-side optical image among the plurality of the optical images is displayed in its entirety, but rearer-side optical image other than the frontmost-side optical image are partially shielded by the frontmost-side optical image; and 
a display unit that displays the composite image”
However, Murakawa, from the same or similar field of endeavor teaches: “an image context control unit that controls context of the plurality of optical images [see para: 0056; FIGS. 3A to 3C are diagrams for describing a concept of a method of acquiring an SEM image with wide field of view and high accuracy. FIG. 3A illustrates an example in which a desired area 31 is specified from a pattern formed on a sample. In order to acquire an SEM image of the entire specified area 31, there are a case of capturing the entire SEM image at once, and the other case of first dividing the specified area into several areas, capturing SEM images of the divided areas, and then combining them to acquire an SEM image of the entire area], such that a frontmost-side optical image among the plurality of the optical images is displayed in its entirety [see para: 0103; In step S53, one HM-SEM (C1) is extracted from the storage unit 55. FIG. 14A illustrates a divided area DA15 extracted from among divided areas DA11 to DA19 obtained by dividing an area into nine pieces. In the divided area DA15, pattern formation areas PR1 to PR5 are illustrated], but rearer-side optical image other than the frontmost-side optical image are partially shielded by the frontmost-side optical image [see para: 0084; With the image combination processing described above, an SEM image of a mask in a specified region is outputted in a highly accurate manner even when the SEM image is a wide field image]; and
a display unit [see para: 0037; a display unit 40] that displays the composite image [see para: 0072; This type specifies whether the area including the specified position belongs to the non-transparent area in which the pattern is formed and which is displayed in black as an SEM image, or to the transparent area in which no pattern is formed and which is displayed in a lighter color than that of the non-transparent area as an SEM image], wherein
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Murakawa as above, to combine with a controller that capturing an SEM image with wide field of view and high accuracy. In order to acquire an SEM image of the entire specified area, first capturing the entire SEM image at once, and the other case of first dividing the specified area into several areas and capturing SEM images of the divided areas, and then combining them to acquire an SEM image of the entire area. On the display unit, using masking method, a specified region for example, front most area is outputted in a highly accurate manner even when the SEM image is a wide field image and other side can be masked or shielded [Murakawa see para: 0056; 0084; 0037; 0072].

Regarding claim 8, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “the image context control unit controls the context according to an observation position by the charged particle beam imaging device [see para: 0059; FIG. 5 is one example view showing a specific process of Step 103 of calculating a second gain. First, in Step 501, a dark part in a first image is extracted. In the extraction of a dark part, various segmentation approaches known as an approach for extracting a region can be used. For example, a dark part can be also extracted as a region where the lightness value of an image falls below a certain threshold value, or can be also extracted by performing a post treatment, such as enlargement or reduction, on the extracted region. The threshold value for extracting a dark part may be varied for each local region of an image. And see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 9, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the display unit includes a selection unit that selects at least one of the plurality of optical images constituting the composite image [see para: 0130; For example, a set of several sample images is prepared, and a screen is provided for simultaneously displaying an image 1812 and a signal amount 1811 in a certain region 1814 in the image], wherein the image composition unit combines the plurality of optical images according to the result of selection in the selection unit [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 10, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the image composition unit is configured to be able to perform a blurring process on the optical images when the plurality of optical images are combined [see para: 0050; In capturing a first image or a second image, the image may be captured by irradiating the same region a plurality of times with a charged particle beam and calculating a sum or an average of signals at the same scanning position with respect to the signals obtained in the respective scanning. A first gain value or a second gain value can be also set using design data information regarding a region to be imaged of a sample. Moreover, a second gain value can be also set based on the first image. Note that, in FIG. 1, a method for capturing and combining a first image and a second image has been described, but similarly, as described later in FIG. 10, a third image may be captured using a third gain value, or fourth and subsequent images may be captured. Prior to performing Step 105 or Step 106, image processing for suppressing a noise of the respective images, emphasizing an edge, or reducing a blur of an image may be performed].

Regarding claim 11, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the image composition unit is configured to be able to perform a semi-transparency process on the optical images when the plurality of optical images are combined [see para: 0057; FIG. 4 is one example view pertaining to a method for setting a gain value. A graph 401 shows a relationship between the type of image information (a first image and a second image) and the gain value in the images 301 and 302. A graph 402 shows a lightness value 411 at the dot 311 and a lightness value 412 at the dot 312, respectively. In the first image, the lightness value of the dark part is very small as indicated by the lightness value 411, and is liable to be affected by a thermal noise and/or a quantization noise overlapping after detection. In the second image, in a region other than the dark part there is also a place where the lightness value saturates as indicated by the lightness value 412. As described earlier, by combining the images, both the suppression of saturation of the lightness value in a region other and the clear displaying of the dark part can be achieved].

Regarding claim 12, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “further comprising: 
a light source for illuminating a sample chamber [see para: 0002; a target sample is irradiated with a charged particle beam]; and 
a light source control device for controlling the light source, wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image [see para: 0017; Moreover, in capturing a new image, instead of irradiating a sample region corresponding to the entire region of an image with a charged particle beam, only a small sample region including a dark part can be irradiated with a charged particle beam].

Regarding claim 13, Nakahira and Murakawa disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Nakahira does not explicitly disclose: “wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image during executing an operation of evacuation of the sample chamber”.
However, Murakawa, from the same or similar field of endeavor teaches: “wherein the optical imaging device illuminates the sample chamber with the light source to capture the optical image during executing an operation of evacuation of the sample chamber [see para: 0032; As a method of inspecting photomasks, there is an inspection method using an SEM image of a mask captured with a scanning electron microscope. In the scanning electron microscope, a sample is irradiated with incident electrons while the surface of the sample in an electron beam scanning region is scanned by the incident electrons, and secondary electrons emitted from the sample are acquired through a scintillator. Thereafter, the quantity of the acquired electrons is converted into luminance to acquire SEM image data. Then, the SEM image data is displayed on a display].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Murakawa as above, in order to a illuminate the sample, as Murakawa taught, sample is irradiated with incident electrons while the surface of the sample in an electron beam scanning region is scanned by the incident electrons, and secondary electrons emitted from the sample are acquired through a scintillator. Thereafter, the quantity of the acquired electrons is converted into luminance to acquire SEM image data [Murakawa see para: 0032].
Regarding claim 14, Nakahira and Murakawa disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “wherein the optical imaging device includes a plurality of cameras having different angles of view [see para: 0004; Moreover, in an optical camera, an optical microscope, and/or the like, there is proposed a method for imaging with a varied exposure amount in order to clearly display a dark part (e.g., Patent Literature 2)].

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 7.
Nakahira does not explicitly disclose: “when an observation position observed by the charged particle beam imaging device satisfies a predetermined condition, the optical imaging device captures an image of the sample at the observation position”.
	However, Murakawa, from the same or similar field of endeavor teaches: “when an observation position observed by the charged particle beam imaging device satisfies a predetermined condition [see para: 0065; The combination processing is performed on this divided image and divided images adjacent to this divided image. The combination processing is performed in accordance with a predetermined sequence], the optical imaging device captures an image of the sample at the observation position [see para: 0112; As described above, in this embodiment, the specified observed area of the sample is automatically divided into divided areas in such a way that adjacent divided areas overlap with each other, and then, SEM images with high accuracy are acquired in the respective divided areas. When the divided areas are to be combined, the image of the divided area corresponding to the one specified point of a pattern in the wide field SEM image is extracted. Then, adjacent divided areas are automatically combined in a predetermined sequence to acquire a wide field SEM image of the specified area]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Murakawa as above, in order to observe an area, the specified observed area of the sample is automatically divided into divided areas in such a way that adjacent divided areas overlap with each other, and then, SEM images with high accuracy are acquired in the respective divided areas. When the divided areas are to be combined, the image of the divided area corresponding to the one specified point of a pattern in the wide field SEM image is extracted. This processing is performed on the divided images in a predetermined sequence of steps [Murakawa see para: 0065; 0112].

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 7.

Regarding claim 17, Nakahira and Murakawa disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
Furthermore, Nakahira discloses: “further comprising: 
an image context control unit that controls context of the plurality of optical images [see para: 0059; FIG. 5 is one example view showing a specific process of Step 103 of calculating a second gain. First, in Step 501, a dark part in a first image is extracted. In the extraction of a dark part, various segmentation approaches known as an approach for extracting a region can be used. For example, a dark part can be also extracted as a region where the lightness value of an image falls below a certain threshold value, or can be also extracted by performing a post treatment, such as enlargement or reduction, on the extracted region. The threshold value for extracting a dark part may be varied for each local region of an image], wherein the image composition unit combines the plurality of optical images according to the context [see para: 0053; In the image combining unit 226, a first image and a second image are combined and an image after composition is output].

Regarding claim 18, Nakahira and Murakawa disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
Nakahira does not explicitly disclose: “the image composition unit generates the composite image so that the image captured at the observation position is on the front side when the composite image is re-generated”.
However, Murakawa, from the same or similar field of endeavor teaches: “the image composition unit generates the composite image so that the image captured at the observation position is on the front side when the composite image is re-generated [see para: 0017; The image generation method according to that different form includes the steps of calculating the number of divided images, which foams an entire combined image, on the basis of a size of a specified observed area of the sample, and determining divided areas in such a way that divided images adjacent to each other overlap with each other, acquiring the divided images of the respective divided areas, extracting one specified divided image from the divided images of the respective divided areas, extracting two divided images adjacent to each other in a predetermined sequence starting from the extracted divided image, for each of the extracted two divided images adjacent to each other, determining a combination reference image by detecting an image of a same pattern formation area included in an overlap area between the adjacent divided images, combining the two divided images adjacent to each other on the basis of the combination reference image, and generating an entire SEM image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Murakawa as above, in order to combine with an image generation unit that includes the steps of calculating the number of divided images, which forms an entire combined image, on the basis of a size of a specified observed area of the sample, and determining divided areas in such a way that divided images adjacent to each other overlap with each other, acquiring the divided images of the respective divided areas, extracting one specified divided image from the divided images of the respective divided areas and generating an entire front side SEM image [Murakawa see para: 0017].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 9.

Regarding claim 20, Nakahira and Murakawa disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
Nakahira does not explicitly disclose: “wherein the predetermined condition is that the observation position observed by the charged particle beam imaging device includes a boundary between the plurality of images, and
when the predetermined condition is satisfied, the optical imaging device captures an
image of the sample at the observation position, and
the image composition unit re-generates the composite image by using the captured
image”.
However, Murakawa, from the same or similar field of endeavor teaches: “wherein the predetermined condition is that the observation position observed by the charged
particle beam imaging device includes a boundary between the plurality of images [see Fig. 14A- 14D], and
when the predetermined condition is satisfied [see para: 0065; The combination processing is performed on this divided image and divided images adjacent to this divided image. The combination processing is performed in accordance with a predetermined sequence], the optical imaging device captures an
image of the sample at the observation position [see para: 0112; As described above, in this embodiment, the specified observed area of the sample is automatically divided into divided areas in such a way that adjacent divided areas overlap with each other, and then, SEM images with high accuracy are acquired in the respective divided areas. When the divided areas are to be combined, the image of the divided area corresponding to the one specified point of a pattern in the wide field SEM image is extracted. Then, adjacent divided areas are automatically combined in a predetermined sequence to acquire a wide field SEM image of the specified area], and
the image composition unit re-generates the composite image by using the captured
image [see para: 0017; The image generation method according to that different form includes the steps of calculating the number of divided images, which foams an entire combined image, on the basis of a size of a specified observed area of the sample, and determining divided areas in such a way that divided images adjacent to each other overlap with each other, acquiring the divided images of the respective divided areas, extracting one specified divided image from the divided images of the respective divided areas, extracting two divided images adjacent to each other in a predetermined sequence starting from the extracted divided image, for each of the extracted two divided images adjacent to each other, determining a combination reference image by detecting an image of a same pattern formation area included in an overlap area between the adjacent divided images, combining the two divided images adjacent to each other on the basis of the combination reference image, and generating an entire SEM image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nakahira to add the teachings of Murakawa as above, in order to observe an area, the specified observed area of the sample is automatically divided into divided areas in such a way that adjacent divided areas overlap with each other, and then, SEM images with high accuracy are acquired in the respective divided areas. When the divided areas are to be combined, the image of the divided area corresponding to the one specified point of a pattern in the wide field SEM image is extracted. This processing is performed on the divided images in a predetermined sequence of steps and re-generate the combined image [Murakawa see para: 0065; 0112].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiba et al (US 10,453,650 B2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486